 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      GERALD C. JR,
                                                           CASE NO. 3:18-CV-05591-DWC
11                             Plaintiff,
                                                           ORDER REVERSING AND
12              v.                                         REMANDING DEFENDANT’S
                                                           DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of

17 Defendant’s denial of Plaintiff’s applications for disability insurance benefits (“DIB”). Pursuant

18 to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties

19 have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 3.

20          After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)

21 erred when he failed to properly consider medical opinion evidence from Dr. Jennifer Irwin,

22 M.D. Had the ALJ properly considered Dr. Irwin’s opinion, the residual functional capacity

23 (“RFC”) may have included additional limitations. The ALJ’s error is therefore not harmless,

24 and this matter is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 Social Security Commissioner (“Commissioner”) for further proceedings consistent with this

 2 Order.

 3                             FACTUAL AND PROCEDURAL HISTORY

 4          On May 9, 2016, Plaintiff filed an application for DIB, alleging disability as of August

 5 28, 2015. See Dkt. 8, Administrative Record (“AR”) 34. The application was denied upon initial

 6 administrative review and on reconsideration. See AR 34. ALJ David Johnson held a hearing on

 7 May 16, 2017, and a supplemental hearing on December 4, 2017. AR 58-110, 142-184. In a

 8 decision dated January 3, 2018, the ALJ determined Plaintiff to be not disabled. AR 142-84. The

 9 Appeals Council denied Plaintiff’s request for review of the ALJ’s decision, making the ALJ’s

10 decision the final decision of the Commissioner. See AR 1-7; 20 C.F.R. § 404.981, § 416.1481.

11          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by failing to properly

12 consider: (1) medical opinion evidence from Dr. Irwin, Dr. Cynthia Collwingwood, Ph.D., and

13 Dr. Adrian Magnuson-Whyte, Ph.D.; (2) Plaintiff’s subjective symptom testimony; (3) the

14 Veterans Affairs (“VA”) Rating Decision (“VA Rating”); and (4) the RFC and Step Five

15 findings. Dkt. 12, pp. 3-13. Plaintiff requests, as a result of the ALJ’s alleged errors, the Court

16 remand Plaintiff’s claim for an award of benefits. Id. at p. 14.

17                                      STANDARD OF REVIEW

18          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

19 social security benefits if the ALJ’s findings are based on legal error or not supported by

20 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

21 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1                                            DISCUSSION

 2          I.      Whether the ALJ properly assessed the medical opinion evidence.

 3          Plaintiff first maintains the ALJ failed to properly consider medical opinion evidence

 4 from Drs. Irwin, Collingwood, and Magnuson-Whyte. Dkt. 12, pp. 3-11.

 5          An ALJ must provide “clear and convincing” reasons for rejecting the uncontradicted

 6 opinion of either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

 7 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d

 8 418, 422 (9th Cir. 1988)). When a treating or examining physician’s opinion is contradicted, the

 9 opinion can be rejected “for specific and legitimate reasons that are supported by substantial

10 evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews v. Shalala, 53 F.3d 1035, 1043

11 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The ALJ can accomplish

12 this by “setting out a detailed and thorough summary of the facts and conflicting clinical evidence,

13 stating his interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th

14 Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

15          A. Dr. Irwin

16          Plaintiff contends the ALJ failed to provide any specific, legitimate reason to reject Dr.

17 Irwin’s opinion that Plaintiff would have difficulty maintaining regular attendance in the

18 workplace, completing a normal workday/workweek, and dealing with the usual stress

19 encountered in the workplace. Dkt. 12, pp. 4-8.

20          On August 16, 2016, Dr. Irwin conducted a psychiatric examination of Plaintiff. AR 580-

21 85. Dr. Irwin reviewed an adult function report and discussed with Plaintiff his history of present

22 illness, medications, psychiatric history, medical history, and family, social, and employment

23 history. AR 580-82. Further, Dr. Irwin conducted a mental status examination of Plaintiff. AR

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1 582-83. Regarding Plaintiff’s prognosis, Dr. Irwin determined Plaintiff’s “psychosis is managed

 2 with medications and cognitive behavioral therapy, but the mood cycling persists. It is a lifelong

 3 illness and will continue for the next 12 months.” AR 583.

 4            Dr. Irwin opined, in relevant part, Plaintiff “would have difficulty maintaining regular

 5 attendance in the workplace due to rapid cycling bipolar disorder with unpredictable mood

 6 switching.” AR 584. Dr. Irwin found Plaintiff “would have difficulty completing a normal

 7 workday/workweek without interruption from a psychiatric condition.” AR 584. Lastly, Dr.

 8 Irwin determined Plaintiff “would have difficulty dealing with the usual stress encountered in the

 9 workplace.” 1 AR 584.

10            The ALJ summarized Dr. Irwin’s opinion and gave it “little weight,” stating:

11            (1) [G]iven the other evidence of the claimant’s activities and demonstrated
              capabilities, the limitations opined by Dr. Irwin would not be significant or
12            beyond the tolerances opined by the vocational expert, especially with the limited
              demands in the limited work setting in the above [RFC]. (2) Dr. Irwin’s opinion is
13            also inconsistent with the treatment records indicating that the claimant’s mental
              symptoms are well controlled with medication. (3) This opinion is also
14            inconsistent with medical records that do not record any particular difficulties.

15 AR 47 (citations omitted) (numbering added).

16            First, the ALJ gave Dr. Irwin’s opinion little weight because he found the opined

17 limitations not significant or beyond the limitations in the RFC given the evidence of Plaintiff’s

18 “activities and demonstrated capabilities.” AR 47. An ALJ may discount a physician’s findings if

19 those findings appear inconsistent with a plaintiff’s daily activities. See Rollins v. Massanari,

20 261 F.3d 853, 856 (9th Cir. 2001). But an ALJ cannot reject a physician’s opinion in a vague or

21 conclusory manner. See Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (citing

22
              1
                  The ALJ discounted other opined limitations from Dr. Irwin’s opinion, as well. See AR 47. Plaintiff,
23 however, only challenges the ALJ’s decision to discount these three opined limitations from Dr. Irwin. See Dkt. 12,
     pp. 4-8. Therefore, the Court does not consider whether the ALJ erred in his assessment of the other parts of Dr.
24 Irwin’s opinion.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1 Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)); Embrey, 849 F.2d at 421-22. As the

 2 Ninth Circuit has stated:

 3          To say that medical opinions are not supported by sufficient objective findings or
            are contrary to the preponderant conclusions mandated by the objective findings
 4          does not achieve the level of specificity our prior cases have required, even when
            the objective factors are listed seriatim. The ALJ must do more than offer his
 5          conclusions. He must set forth his own interpretations and explain why they,
            rather than the doctors’, are correct.
 6
     Embrey, 849 F.2d at 421.
 7
            Here, the ALJ did not explain how “the other evidence” of Plaintiff’s activities and
 8
     capabilities shows Dr. Irwin’s opined limitations “would not be significant” or beyond the
 9
     vocational expert’s (“VE’s”) testimony or the RFC. See AR 47. For example, the ALJ did not
10
     provide an explanation as to how Plaintiff’s “activities and demonstrated capabilities” undermine
11
     Dr. Irwin’s opinion that Plaintiff would have difficulty maintaining regular attendance or
12
     completing a normal workday/workweek. See AR 47, 584. Moreover, the ALJ did not provide
13
     any record citations or reference any particular activities or capabilities to support his finding.
14
     The ALJ “merely states” these facts “point toward an adverse conclusion” yet “makes no effort
15
     to relate any of these” facts to “the specific medical opinions and findings he rejects.” Embrey,
16
     849 F.2d at 421. “This approach is inadequate.” Id.
17
            Furthermore, the ALJ’s statement that Dr. Irwin’s opined limitations “would not be
18
     significant or beyond the tolerances opined by the [VE]” suggests he found the hypothetical
19
     questions posed to the VE and the RFC consistent with Dr. Irwin’s opined limitations. See AR
20
     47. Nonetheless, the ALJ failed to explain whether – and if so, how – he intended to account for
21
     Dr. Irwin’s opinion in the VE’s hypothetical questions or in the RFC. The Court’s review of the
22
     record also indicates the hypothetical questions posed to the VE and the RFC are not consistent
23
     with Dr. Irwin’s opinion. For instance, the hypothetical questions posed to the VE and the RFC
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 do not reflect Dr. Irwin’s opinion that Plaintiff would have difficulty maintaining regular

 2 attendance in the workplace. See AR 39, 175-82. Accordingly, the ALJ’s conclusory statement is

 3 not specific and legitimate. See Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (“the

 4 agency [must] set forth the reasoning behind its decisions in a way that allows for meaningful

 5 review”).

 6          Defendant argues the ALJ’s first reason for rejecting Dr. Irwin’s opinion is sufficient

 7 because Plaintiff’s golfing activities are inconsistent with Dr. Irwin’s opinion. See Dkt. 15, p. 7.

 8 But the ALJ did not reference this activity or cite any evidence in his first reason for discounting

 9 Dr. Irwin’s opinion. See AR 47. The Court cannot “affirm the decision of an agency on a ground

10 the agency did not invoke in making its decision.” Stout v. Comm’r of Soc. Sec. Admin, 454 F.3d

11 1050, 1054 (9th Cir. 2006) (internal quotation marks and citation omitted). “Long-standing

12 principles of administrative law require us to review the ALJ’s decision based on the reasoning

13 and actual findings offered by the ALJ – not post hoc rationalizations that attempt to intuit what

14 the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,

15 1225-26 (9th Cir. 2009) (emphasis in original) (citing SEC v. Chenery Corp., 332 U.S. 194, 196

16 (1947)) (other citation omitted).

17          In sum, Defendant’s post hoc argument is without merit, and the ALJ’s first reason for

18 discounting Dr. Irwin’s opinion fails to reach the level of specificity necessary to reject this

19 opinion. See Embrey, 849 F.2d at 421-22 (“it is incumbent on the ALJ to provide detailed,

20 reasoned, and legitimate rationales for disregarding the physicians’ findings”).

21          Second, the ALJ found Dr. Irwin’s opinion inconsistent with treatment records indicating

22 Plaintiff’s symptoms “well controlled with medication.” AR 47. Impairments that can be

23 controlled with medication are not disabling. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 1001, 1006 (9th Cir. 2006) (citations omitted). Here, to support his finding, the ALJ cited one

 2 mental health treatment note from July 14, 2016. See AR 47 (citing AR 599). Yet the ALJ did

 3 not describe any findings from the mental health treatment note, instead stating in a conclusory

 4 manner that treatment records showed Plaintiff’s symptoms controlled by medication. See AR

 5 47. Moreover, the ALJ failed to consider other mental health treatment records indicating

 6 Plaintiff’s symptoms not well-controlled, both before and after Dr. Irwin rendered her opinion.

 7 See, e.g., AR 589 (“rapid cycling bipolar”), AR 613 (anxious mood, variably impaired functional

 8 status, blunted affect; Plaintiff “reported being exhausted” due to severe symptoms), AR 617

 9 (preoccupied cognitive functioning, anxious, labile affect), AR 660 (anxious, impaired functional

10 status); see also AR 794, 796, 798 (anxious, variably impaired functional status from March to

11 May 2017).

12          In addition, Dr. Irwin noted Plaintiff’s “psychosis is managed with medications and

13 cognitive behavioral therapy, but the mood cycling persists. It is a lifelong illness[.]” AR 583

14 (emphasis added). Thus, Dr. Irwin’s opinion suggests she considered Plaintiff’s condition on

15 medication – a fact the ALJ did not discuss. Given the ALJ’s conclusory reasoning and lack of

16 record support, the Court finds the ALJ’s reliance on a single record not sufficiently specific nor

17 supported by substantial evidence.

18          Third, the ALJ determined Dr. Irwin’s opinion is “inconsistent with medical records that

19 do not record any particular difficulties.” AR 47. An ALJ need not accept an opinion which is

20 inadequately supported “by the record as a whole.” Batson v. Comm’r of Soc. Sec. Admin., 359

21 F.3d 1190, 1195 (9th Cir. 2004). However, as explained above, “an ALJ errs when he rejects a

22 medical opinion or assigns it little weight while doing nothing more than ignoring it, asserting

23 without explanation that another medical opinion is more persuasive, or criticizing it with

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d

 2 at 1012-13 (citation omitted). In this case, while the ALJ provided citations to treatment records,

 3 he again failed to describe any findings from those records and explain how those records “do

 4 not record any particular difficulties.” See AR 47 (citing AR 628-33, 698-789, 824-98). Further,

 5 in referencing these medical records, the ALJ cited three entire exhibits, which span a total of

 6 more than 150 pages. See AR 47. Given the ALJ’s lack of explanation and clear citation, the

 7 ALJ’s final reason for discounting Dr. Irwin’s opinion is not specific and legitimate. See Blakes

 8 v. Barnhart, 331 F.3d 565, 569 (7th Cir. 2003) (“We require the ALJ to build an accurate and

 9 logical bridge from the evidence to [his] conclusions so that we may afford the claimant

10 meaningful review of the [Social Security Administration’s] ultimate findings.”).

11          For the above stated reasons, the Court finds the ALJ failed to provide a specific,

12 legitimate reason, supported by substantial evidence in the record, to discount Dr. Irwin’s opined

13 limitations. Accordingly, the ALJ erred.

14          Harmless error principles apply in the Social Security context. Molina v. Astrue, 674 F.3d

15 1104, 1115 (9th Cir. 2012). An error is harmless only if it is not prejudicial to the claimant or

16 “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout, 454 F.3d at 1055;

17 see also Molina, 674 F.3d at 1115. The Ninth Circuit has held “‘a reviewing court cannot

18 consider an error harmless unless it can confidently conclude that no reasonable ALJ, when fully

19 crediting the testimony, could have reached a different disability determination.’” Marsh v.

20 Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015) (quoting Stout, 454 F.3d at 1055-56). The

21 determination as to whether an error is harmless requires a “case-specific application of judgment”

22 by the reviewing court, based on an examination of the record made “‘without regard to errors’ that

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d at 1118-1119 (quoting Shinseki v.

 2 Sanders, 556 U.S. 396, 407 (2009)).

 3          Here, had the ALJ properly considered Dr. Irwin’s opinion, the RFC and hypothetical

 4 questions posed to the VE may have reflected Plaintiff would have difficulty maintaining regular

 5 attendance in the workplace. The RFC and hypothetical questions may have also reflected

 6 Plaintiff would have difficulty completing a normal workday or workweek without interruptions

 7 from a psychiatric condition. The RFC and hypothetical questions posed to the VE did not

 8 contain these restrictions. See AR 39, 175-82. Because the ultimate disability determination may

 9 have changed with proper consideration of Dr. Irwin’s opinion, the ALJ’s error is not harmless

10 and requires reversal.

11          On remand, the ALJ shall re-evaluate Dr. Irwin’s opined limitations that Plaintiff would

12 have difficulty maintaining regular attendance in the workplace, completing a normal workday

13 or workweek without interruptions from a psychiatric condition, and dealing with the usual stress

14 encountered in the workplace.

15          B. Dr. Collingwood

16          Plaintiff also asserts the ALJ failed to properly consider Dr. Collingwood’s opinion

17 rendered on November 28, 2016 that Plaintiff would have difficulty maintaining regular

18 attendance and completing a normal workday and workweek. Dkt. 12, pp. 8-10.

19          On November 28, 2016, Dr. Collingwood completed a psychological evaluation of

20 Plaintiff. AR 662-92. As part of her evaluation, Dr. Collingwood reviewed several records and

21 conducted a clinical interview, a mental status examination, and various other psychological

22 tests, including trail making exercises, word association tests, and clock drawings. See AR 662.

23 In relevant part, Dr. Collingwood opined Plaintiff is “unable to sustain an 8-hour day or a 40-

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 hour work week.” AR 672. Dr. Collingwood likewise determined Plaintiff would likely be absent

 2 from work five days or more per month due to his mental impairments and/or his need for

 3 ongoing and periodic medical treatment and care. AR 676.

 4          After summarizing Dr. Collingwood’s opinion, the ALJ gave it “little weight.” AR 46.

 5 The ALJ reasoned:

 6          (1) This opinion is inconsistent with other evidence showing a long, consistent
            history of regular outings, including golfing. (2) Dr. Collingwood’s assessment is
 7          also based on subjective allegations that are not entirely accurate. For example,
            the claimant represented to Dr. Collingwood that he golfs once a week, which
 8          clearly inconsistent with the claimant’s reports throughout the record, at the
            Hearings and to the [the Cooperative Disability Investigations Unit (“CDIU”)]
 9          investigating officer, e.g., his other reports range from 4 times a week to almost
            every day. (3) Additionally, this opinion is inconsistent with the claimant’s
10          functioning when he did not know he was being observed for disability purposes
            and thought his identity had been stolen, and is inconsistent with statements made
11          by the claimant and witnesses to the CDIU, e.g., that the claimant golfs every day,
            is “gregarious” and always talking to people, and teaches golf to adults and
12          children.

13 AR 46 (citations omitted) (numbering added).

14          In his second reason for discounting Dr. Collingwood’s opinion, the ALJ found Dr.

15 Collingwood’s opinion based on inaccurate reports from Plaintiff. AR 46. The fact that a

16 physician relies on incorrect information is a specific and legitimate reason for discounting the

17 opinion. See Fair v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989). Here, the ALJ accurately noted

18 that while Plaintiff reported to Dr. Collingwood that he golfs once per week, he reported to

19 various other sources that he golfs between four times per week to almost every day. See AR 46

20 (citing AR 80 (golfing “nearly every day”), AR 589 (“[g]olfs up to 4x a week to help regulate

21 mood”), AR 595 (“spends the majority of the day golfing” Tuesday through Friday), AR 811

22 (“he just plays golf every day”)). Importantly, Dr. Collingwood wrote Plaintiff’s “single activity

23 of golfing once per week . . . should be seen as therapeutic and should not [sic] confused for

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1 adequate social functioning outside of a therapeutic setting, and held against him[.]” AR 672. As

 2 the record shows Dr. Collingwood drew conclusions based on Plaintiff’s report that he golfs

 3 once per week, the ALJ properly reasoned Dr. Collingwood’s opinion is based on allegations that

 4 are not entirely accurate. Therefore, this is a specific, legitimate reason, supported by substantial

 5 evidence, to discount Dr. Collingwood’s opinion. 2

 6            But in any event, the Court has determined the ALJ must re-evaluate part of Dr. Irwin’s

 7 opinion on remand. As such, the ALJ is directed to reassess Dr. Collingwood’s opinion that

 8 Plaintiff is unable to complete an 8-hour day or a 40-hour workweek and would likely be absent

 9 from work five days or more per month on remand, as necessitated by his reconsideration of Dr.

10 Irwin’s opinion. 3

11            C. Dr. Magnuson-Whyte

12            Plaintiff challenges the ALJ’s consideration of Dr. Magnuson-Whyte’s March 17, 2017

13 medical opinion. 4 Dkt. 12, pp. 10-11.

14            Dr. Magnuson-Whyte, one of Plaintiff’s treating physicians, provided a Medical Source

15 Statement. See AR 694-97. Dr. Magnuson-Whyte opined Plaintiff would be precluded from

16 performance/productivity for 30% of an 8-hour workday in several areas, including his ability to

17 remember locations and work-like procedures, understand and remember detailed instructions,

18

19            2
                While the ALJ provided other reasons to discount Dr. Collinwood’s opinion, the Court declines to
     consider whether these remaining reasons contained error, as any error would be harmless. See Presley-Carrillo v.
20   Berryhill, 692 Fed. Appx. 941, 944-45 (9th Cir. 2017) (citing Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d
     1155, 1162 (9th Cir. 2008)) (noting that although an ALJ erred regarding one reason he gave to discount a medical
21   opinion, “this error was harmless because the reason gave a reason supported by the record” to discount the
     opinion).

22            3
               As Plaintiff only challenges the ALJ’s treatment of these opined limitations from Dr. Collingwood, the
     Court does not direct the ALJ to reconsider other parts of Dr. Collingwood’s opinion. See Dkt. 12, pp. 8-10.
23
              4
                  Dr. Magnuson-Whyte rendered another opinion on May 10, 2016. AR 547. Because Plaintiff does not
24 challenge the weight the ALJ assigned to this opinion, the Court does not assess the ALJ’s consideration of it.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1 carry out detailed instructions, and maintain attention and concentration for extended periods.

 2 AR 694-95. Likewise, Dr. Magnuson-Whyte found Plaintiff precluded from

 3 performance/productivity for 30% of an 8-hour workday in his ability to perform activities

 4 within a schedule, maintain regular attendance, and be punctual within customary tolerances;

 5 work in coordination with or proximity to others; and complete a normal workday or workweek

 6 without interruptions from psychologically based symptoms and perform at a consistent pace

 7 without an unreasonable number and length of rest periods. AR 695. Dr. Magnuson-Whyte

 8 determined Plaintiff is limited at this level in his ability accept instructions and respond

 9 appropriately to criticism from supervisors, respond appropriately to changes in a work setting,

10 and travel in unfamiliar places or use public transportation. AR 695-96. Dr. Magnuson-Whyte

11 also opined Plaintiff is precluded from performance/productivity for 20% of an 8-hour workday

12 in several areas, including the ability to understand, remember, and carry out short and simple

13 instructions, sustain an ordinary routine without special supervision, and ask simple questions or

14 request assistance. See AR 694-95.

15          Regarding this opinion, the ALJ noted Dr. Magnuson-Whyte opined Plaintiff would be

16 unable to perform or maintain productivity for 20 to 30% of an 8-hour workday with respect to

17 several tasks. See AR 46. The ALJ gave Dr. Magnuson-Whyte’s opinion “little weight,” stating:

18          (1) This opinion is inconsistent with the claimant’s demonstrated ability to persist
            at golfing and other activities such as travel and volunteering as a golf instructor.
19          (2) This opinion is also unsupported by treatment notes that do not record any
            particular difficulties. (3) Further, this opinion is inconsistent with reports of
20          witnesses during the CDIU’s investigation that the claimant golfs every day and
            teaches golf to adults and children.
21
     AR 46 (citations omitted).
22
            First, the ALJ rejected Dr. Magnuson-Whyte’s opined limitations because he found it
23
     inconsistent with Plaintiff’s demonstrated ability to persist at golfing and other activities. See AR
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
 1 46. As previously stated, an ALJ may discount a physician’s findings if those findings appear

 2 inconsistent with a plaintiff’s activities. See Rollins, 261 F.3d at 856. Here, the ALJ accurately

 3 noted that while Dr. Magnuson-Whyte’s opined Plaintiff would be unable to perform or maintain

 4 productivity for 20-30% of an 8-hour workday in multiple areas, the record shows Plaintiff has a

 5 demonstrated ability to persist at golfing. See AR 46; see also AR 80, 589, 595, 811. As the ALJ

 6 noted, the ability to golf multiple days per week undermines Dr. Magnuson-Whyte’s opinion that

 7 Plaintiff would be unable to perform or maintain productivity for 20-30% of an 8-hour workday

 8 regarding “tasks that require him to understand and remember [and] sustain concentration and

 9 pace[.]” See AR 46. Accordingly, the ALJ did not err in discounting Dr. Magnuson-Whyte’s

10 opinion for this reason. Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citations

11 omitted) (“Where evidence is susceptible to more than one rational interpretation, it is the ALJ’s

12 conclusion which must be upheld.”); Crawford v. Colvin, 2014 WL 2216115, at *9 (W.D. Wash.

13 May 29, 2014) (finding the plaintiff failed to demonstrate error when she did not show the ALJ’s

14 reliance on other evidence and interpretation of the evidence overall was not rational). 5

15           Nevertheless, the ALJ erred in his assessment of Dr. Irwin’s opinion. Because

16 reconsideration of Dr. Irwin’s opinion may impact the ALJ’s treatment of Dr. Magnuson-

17 Whyte, the ALJ shall reassess Dr. Magnuson-Whyte’s March 17, 2017 opinion on remand, as

18 necessitated by his reconsideration of Dr. Irwin’s opinion.

19           II.      Whether the ALJ provided sufficient reasons to discredit Plaintiff’s
                      testimony.
20
             Plaintiff contends the ALJ failed to give sufficient reasons for rejecting Plaintiff’s
21
     testimony. Dkt. 12, pp. 11-13. The Court has concluded the ALJ committed harmful error in
22

23           5
                Because the ALJ provided one proper reason to discount Dr. Magnuson-Whyte’s opinion, the Court does
     not evaluate whether the ALJ’s remaining reasons for discounting this opinion contained error, as any error would
24   be harmless. Presley-Carrillo, 692 Fed. Appx. at 944-45 (citing Carmickle, 533 F.3d at 1162).

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
 1 assessing a portion of Dr. Irwin’s opinion and has directed the ALJ to reassess this opinion, as

 2 well as the opinions of Drs. Collingwood and Magnuson-Whyte, on remand. See Section I.,

 3 supra. Because Plaintiff will be able to present new evidence and testimony on remand, and

 4 because proper consideration of the medical opinion evidence may impact the ALJ’s assessment

 5 of Plaintiff’s subjective symptom testimony, the Court declines to consider whether the ALJ

 6 erred with respect to Plaintiff’s testimony. Instead, the ALJ shall reassess Plaintiff’s subjective

 7 symptom testimony as necessary on remand.

 8          III.    Whether the ALJ properly considered the VA Rating.

 9          Plaintiff briefly states the Court should remand this case for the ALJ to consider

10 Plaintiff’s VA Rating. Dkt. 12, pp. 2, 14.

11          A determination by the VA about whether a claimant is disabled is not binding on the

12 Social Security Administration; however, an ALJ must consider the VA’s determination in

13 reaching his or her decision. McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002); 20

14 C.F.R. § 404.1504

15          In this case, the ALJ discussed Plaintiff’s 100% VA Rating in his decision and stated

16 reasons for giving the VA Rating “little weight.” AR 47. Plaintiff asserts in the Opening Brief

17 the case should be remanded case “for the ALJ to consider the 100% VA [R]ating.” Dkt. 12, pp.

18 2, 14. But Plaintiff fails to set forth any particularized argument regarding how the ALJ’s

19 consideration of the VA Rating was improper. See id. Given Plaintiff’s lack of supporting

20 argument, the Court declines to consider whether the ALJ properly considered the VA Rating.

21 See Carmickle, 533 F.3d at 1161 n.2 (the Court will not consider an issue that a plaintiff fails to

22 argue “with any specificity in his briefing”).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 14
 1          IV.     Whether the RFC and Step Five findings are supported by substantial
                    evidence.
 2
            Plaintiff maintains the RFC and Step Five findings are not supported by substantial
 3
     evidence. Dkt. 12, p. 13.
 4
            The Court has found the ALJ committed harmful error and has directed the ALJ to
 5
     reassess medical opinion evidence and Plaintiff’s subjective symptom testimony on remand. See
 6
     Sections I.-II., supra. Hence, the ALJ shall reassess the RFC on remand. See Social Security
 7
     Ruling 96-8p, 1996 WL 374184 (1996) (an RFC “must always consider and address medical
 8
     source opinions”); Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)
 9
     (“an RFC that fails to take into account a claimant’s limitations is defective”). As the ALJ must
10
     reassess Plaintiff’s RFC on remand, the ALJ is directed to re-evaluate Step Five to determine
11
     whether there are jobs existing in significant numbers in the national economy Plaintiff can
12
     perform given the RFC. See Watson v. Astrue, 2010 WL 4269545, at *5 (C.D. Cal. Oct. 22,
13
     2010) (finding the RFC and hypothetical questions posed to the VE defective when the ALJ did
14
     not properly consider two physicians’ findings).
15
            V.      Whether an award of benefits is warranted.
16
            Lastly, Plaintiff requests the Court remand this case for an award of benefits. Dkt. 12, p.
17
     14.
18
            The Court may remand a case “either for additional evidence and findings or to award
19
     benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1992). Generally, when the Court
20
     reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the
21
     agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th
22
     Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 15
 1 evidence should be credited and an immediate award of benefits directed.” Harman v. Apfel, 211

 2 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

 3          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
            claimant’s] evidence, (2) there are no outstanding issues that must be resolved
 4          before a determination of disability can be made, and (3) it is clear from the
            record that the ALJ would be required to find the claimant disabled were such
 5          evidence credited.

 6 Smolen, 80 F.3d at 1292.

 7          In this case, the Court has determined the ALJ committed harmful error and has directed

 8 the ALJ to re-evaluate medical opinion evidence from Drs. Irwin, Collingwood, and Magnus-

 9 Whyte; Plaintiff’s subjective symptom testimony; the RFC; and the Step Five findings on

10 remand. Because outstanding issues remain regarding the medical evidence, Plaintiff’s

11 testimony, the RFC, and his ability to perform jobs existing in significant numbers in the national

12 economy, remand for further consideration of this matter is appropriate.

13                                           CONCLUSION

14          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

15 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

16 this matter is remanded for further administrative proceedings in accordance with the findings

17 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

18          Dated this 4th day of April, 2019.


                                                         A
19

20
                                                         David W. Christel
21                                                       United States Magistrate Judge

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 16
